 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6     WELLS FARGO BANK, N.A.,

 7                           Plaintiff,

 8         v.                                          C19-1857 TSZ

 9     MEEEL, INC.; VLADISLAV A.                       MINUTE ORDER
       MOKSHIN; and PW FUNDING II
10     LLC,

11                           Defendants.

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
            (1)      Plaintiff’s motion to deliver funds to defendant PW Funding II LLC, docket
14   no. 15, is DENIED. Plaintiff has not established that the Court has jurisdiction over this
     matter. An interpleader action may proceed in federal court under either (i) Federal Rule
15   of Civil Procedure 22, or (ii) 28 U.S.C. § 1335. Under Rule 22, deposit of the entire sum
     in dispute is not required, but a basis for jurisdiction independent of the interpleader is
16   needed. See McKeithen v. S.S. Frosta, 75 F.R.D. 7, 10 n.3 (E.D. La. 1977). Plaintiff has
     alleged no separate federal question in this matter and, although the parties are diverse,
17   the amount in controversy does not exceed the $75,000 jurisdictional threshold. Thus,
     Rule 22 is not applicable, and the criteria of 28 U.S.C. § 1335 must be satisfied to confer
18   subject matter jurisdiction on the Court. Plaintiff, however, has not complied with the
     statutory requirement of depositing into the Registry of the Court the funds at issue or
19   providing an appropriate bond, and the Court therefore lacks jurisdiction. See 28 U.S.C.
     § 1335(a)(2); see also State Farm Life Ins. Co. v. Jonas, 775 F.3d 867, 869 (7th Cir.
20   2014); Fed. Ins. Co. v. Tyco Int’l Ltd., 422 F. Supp. 2d 357, 395-96 (S.D.N.Y. 2006);
     Schneider v. Cate, 405 F. Supp. 2d 1254, 1267 (D. Col. 2005). Even if the Court had
21   jurisdiction, it would not disburse funds from the Registry of the Court in the absence of
     a properly served and noted motion under Local Civil Rule 67 and entry of a judgment
22   via default or otherwise.

23

     MINUTE ORDER - 1
 1        (2)    This case will be dismissed without prejudice for lack of subject matter
   jurisdiction unless, within fourteen (14) days of the date of this Minute Order, plaintiff
 2 deposits the entire sum in dispute into the Registry of the Court or posts a bond in an
   amount approved by the Court.
 3
           (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
 4 record.

 5         Dated this 24th day of February, 2020.

 6                                                   William M. McCool
                                                     Clerk
 7
                                                     s/Karen Dews
 8                                                   Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
